Appeal by the defendant from a resentence of the County Court, Rockland County (Bartlett, J.), imposed April 3, 2009, which, upon his conviction of robbery in the first degree (two counts), robbery in the second degree (four counts), assault in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury *974verdict, imposed a period of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on October 23, 2001. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]) in which he moves to withdraw as counsel.
Ordered that the resentence is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD 2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.P., Angiolillo, Eng, Chambers and Sgroi, JJ., concur.